Citation Nr: 1702165	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 15, 2014, and in excess of 30 percent thereafter for chronic actinic damage due to sun exposure, to include rosacea.

2.  Entitlement to an extraschedular rating for chronic actinic damage due to sun exposure, to include rosacea.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

By way of background, in a May 1994 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, denied the Veteran's claim for an increase in a 10 percent rating for chronic actinic damage due to sun exposure.  Thereafter, he appealed such decision to the Board of Veterans' Appeals (Board).  In an April 1996 decision, the Board denied the Veteran's claim for an increased rating and determined that the case did not warrant referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  Thereafter, he appealed to the United States Court of Appeals for Veterans' Claims (Court).  

In September 1997, VA's General Counsel and the Veteran's attorney at the time filed a Joint Motion requesting that the Court vacate the Board's April 1996 decision only to the extent that it failed to provide adequate reasons and bases for not referring the Veteran's case to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating for chronic actinic damage due to sun exposure, and requesting that the case be remanded for further development and readjudication.  The Court granted the Joint Motion later that month, vacating the April 1996 decision only to the extent that it denied referral for extraschedular consideration for the Veteran's skin disability, and remanding the case to the Board.  In July 1998 and August 2000, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  

Thereafter, while the issue of entitlement to an extraschedular rating for his skin disability was in remand status, in October 2008, the Veteran submitted a new claim for an increased rating for such disability.  In a March 2010 rating decision, the AOJ again denied a schedular rating in excess of 10 percent for the disorder.  This rating was continued in June and September 2011 rating decisions.   Subsequently, the Veteran entered a notice of disagreement as to such denials in January 2012.

In an April 2013 decision, the Board awarded an initial 30 percent rating for the Veteran's dysthymic disorder and determined that the issue of entitlement to a TDIU had been raised in connection with such claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and assumed jurisdiction over it.  Such decision also remanded the issues of entitlement to an extraschedular rating for the Veteran's skin disability and a TDIU for further development.  The Board also found that a remand for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), was warranted regarding the issue of entitlement to a rating in excess of 10 percent for the Veteran's skin disability.  Thereafter, following the issuance of a statement of the case in January 2015, the Veteran perfected an appeal of such issue.  Furthermore, in an October 2015 rating decision, the AOJ increased the rating for the Veteran's skin disability to 30 percent, effective September 15, 2014.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  The remanded issues were recertified to the Board by the RO in St. Louis, Missouri, which now retains jurisdiction over the Veteran's file, for further consideration.

During the course of the appeal, the Veteran testified at hearings before RO personnel in July 1994, August 1999, and July 2015.  Transcripts of such hearings are associated with the record.  He also testified before two different Veterans Law Judges in February 2000 and November 2011.  Transcripts of both hearings are associated with the record.  However, both judges have since left employment with the Board.  In November 2016, the Veteran was given another opportunity to testify before a different Veterans Law Judge on the pending matters; however, in communications received in December 2016, he indicated that he did not wish to have another Board hearing.

Finally, the Board notes that there is a stay on the adjudication of appeals affected by the recent decision issued by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016), which applies to all appeals concerning disability ratings for skin disorders that are evaluated under 38 C.F.R. § 4.118 in which the following factors are present: (1) the claimant uses a topical corticosteroid for a service-connected skin condition, and (2) the claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy."  In the instant case, the Board finds that, while the current appeal involves the evaluation of a skin disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, which includes consideration of the use of a topical corticosteroid, the record reflects that, throughout the course of the appeal stemming from the Veteran's October 2008 claim for an increased schedular rating, he has not received treatment for such disability.  Therefore, his case is not subject to the stay and the Board may proceed with the adjudication of his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, the Board is cognizant of the Veteran's desire for a decision on the pending matters; however, as potentially favorable evidence is outstanding, it would be premature to adjudicate the claims at this time.

The Veteran seeks increased schedular and extraschedular ratings for his service-connected skin disability, which is rated under Diagnostic Code 7806, and a TDIU.

The Board finds that remand is needed to obtain outstanding private treatment records, obtain a VA medical opinion so as to reconcile conflicting findings in regard to the nature and severity of the Veteran's skin disability, and obtain a copy of the June 11, 2015 VA Social and Industrial Survey or, if such was not completed, conduct such Survey.

With respect to private treatment records, the Veteran receives skin care almost exclusively through private dermatologists.  In this regard, throughout the pendency of the appeal, he has submitted a handful of excerpts documenting such treatment, to include those dated in April 2011 from Dr. Mita; August 2012 from Bessinger Dermatology; an undated record generated in approximately 2014 by Dr. Roller; and an April 2015 record from an unidentified provider.  In this regard, two reports are of particular interest.

The first is a report from Bessinger Dermatology, which documents treatment on August 15, 2012, at which time a 10 percent rating was in effect for the Veteran's skin disability.  The Veteran submitted one copy on August 16, 2012, and a second copy on March 4, 2014.  The copy submitted on March 4, 2014, includes the following handwritten note, which is not present on the first copy:  "20/40% exposed area of skin (face) = 30%."  Interestingly, the next higher rating for the Veteran's skin disability, a 30 percent rating, is warranted when it affects 20 to 40 percent of exposed areas.  See  38 C.F.R. § 4.118, Diagnostic Code 7806.  As this writing is not present on the first copy, which was submitted the day after the record was generated, it raises the issue of whether it was added by someone other than the treatment provider.  The second record of interest documents treatment by Dr. Roller.  While the record is not dated, it appears to have been created in 2014, as it states that the Veteran's age was 68 at the time of the appointment.  Significantly, the record states that "extensive quite prominent facial telangiectasia cover[s] 90 % of [the Veteran's] facial skin."  The record goes on to state that telangiectasia is related to the Veteran's service-connected skin disability, which includes rosacea.  This record, as with the August 15, 2012, record from Bessinger Dermatology, contains numerous handwritten notes, many of which are relevant to the applicable Diagnostic Code governing the evaluation of the Veteran's skin disability.  However, it is unclear whether any of the handwritten notes are from the treatment provider.  

As it is undisputed that the Veteran has not used systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the appeal period, records such as those from Dr. Roller and Bessinger Dermatology, which indicate the percentage of exposed body affected by the service-connected skin disability, are central to the Veteran's claim.  Accordingly, further development is needed to obtain any outstanding private treatment records, partiularly those from Bessinger Dermatology and Dr. Roller.

Furthermore, the Board finds that a VA medical opinion is needed to reconcile inconsistencies between private records, which show that the Veteran's skin disability affects 20 to 90 percent of the Veteran's exposed body area, with VA examination reports, which show that the skin disability affects 2 to 40 percent of the Veteran's exposed body area.  See VA examination (June 2011) (2 percent); Addendum report (November 2011) (5 percent); VA examination (August 2015) (20 to 40 percent).  The Veteran attributes the inconsistency to the fact that dermatologists generated the private records while physicians, who lack dermatological expertise, generated the VA examination reports.  See Report of contact (February 1, 2011); Statement (June 20, 2011); RO hearing, 8-9 (July 2015).  While neither the Veteran nor the Board possess the requisite experience to discern the cause of the inconsistencies between the private records and VA examination reports, a medical opinion is needed.  

A medical opinion is also needed to clarify the manifestations of the Veteran's skin disability.  See 38 C.F.R.  4.1 (an adequate medical opinion must be "accurate and fully descriptive.").  Specifically, the August 2015 VA examiner opined that the Veteran's erythematotelangiectatic rosacea, which was characterized as dermatitis, affects at least 5 but less than 20 percent of the Veteran's total body area and 20 to 40 percent of the Veteran's exposed body area.  In October 2015 addendum opinions, the examiner explained that the Veteran's actinic keratosis, which was characterized as a keratinization skin disorder, and seborrheic keratosis, which was characterized as an other skin condition, were manifestations of the service-connected skin disability but failed to describe which percent of the total or exposed body they affect or how they manifest.  As such, a medical opinion is needed.

Further, while requested in the August 2000 Board remand, it does not appear that a VA examiner has as of yet addressed the Board's inquiries as to whether the Veteran's service-connected skin disability causes marked interference with employment and/or results in frequent periods of hospitalization.  Therefore, the VA examiner will also be requested to address such inquiries.

In April 2013, the Board remanded the issue of entitlement to a TDIU so as to afford the Veteran a VA Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  On January 7, 2015, the AOJ requested that that the Columbia VA Medical Center (MC) perform the Social and Industrial Survey; however, the VAMC cancelled the request because it did not have certified staff to complete the examination.  See, e.g., deferred rating decision (June 2015).  Accordingly, on June 1, 2015, the AOJ requested that the St. Louis VAMC perform the Social and Industrial Survey.  On June 9, 2015, a member of the St. Louis VAMC contacted the AOJ and confirmed that it could and would perform the requested Social and Industrial Survey.  See Report of Contact (June 9, 2015).  While a November 2015 supplemental statement of the case indicates that the Social and Industrial Survey was performed on June 11, 2015, and recites the examiners' findings, the claims file is absent any record of such examination and the Veteran contends that he never underwent such examination.  See Statement (December 1, 2015).  Therefore, on remand, a copy of the completed Social and Industrial Survey should be associated with the record if such indeed was conducted.  However, if the Survey was never performed, such should be accomplished in order to ensure compliance with the Board's April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his skin disability, to specifically include all records from Bessinger Dermatology, Dr. Roller, and Dr. Mita.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any updated VA treatment records referable to the Veteran's skin disability.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  With respect to the Veteran's skin disability claim, forward the record and a copy of this Remand to an appropriate medical professional, preferably a dermatologist.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  Based on this review, the examiner is to address each of the following:

(i)  Please reconcile the inconsistencies between private records, which show that the Veteran's skin disability affects 20 to 90 percent of the Veteran's exposed body area, with VA examination reports, which show that the skin disability affects 2 to 40 percent of the Veteran's exposed body area.  See VA examination (June 2011) (2 percent); Addendum report (November 2011) (5 percent); VA examination (August 2015) (20 to 40 percent).  Please specifically address Dr. Roller's 2014 record, which states that the skin disability affects 90 percent of the Veteran's exposed body area.

(ii)  Is, as the Veteran contends, such inconsistency attributable to the fact that dermatologists generated the private records while physicians, who lack dermatological expertise, generated the VA examination reports? 

(iii)  Does such inconsistency merely reflect flare-ups of the service-connected skin disability?  If so, is it at least as likely as not that the overall severity of the Veteran's skin disability has remained consistent throughout the appeal?

(iv)  Do the Veteran's actinic keratosis and seborrheic keratosis, which the August 2015 VA examiner attributed to the service-connected skin disability in October 2015 addendum opinions, affect the Veteran's total and exposed body areas beyond the percentages noted in the August 2015 VA examination report, which only documents the effect of erythematotelangiectatic rosacea?

(v)  Please provide any additional insight into the manifestations of the Veteran's service-connected skin disabilities.

(vi)  Does the Veteran's service-connected skin disability cause marked interference with employment?

(vii)  Does the Veteran's service-connected skin disability result in frequent periods of hospitalization?

The examiner's report must include a complete rationale for all opinions expressed.

3.  Associate a copy of the completed report of the Social and Industrial Survey that was noted to have been performed on June 11, 2015.  If such is not available or the Veteran never underwent such an examination, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include dysthymic disorder, a skin disability, and tinnitus, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include dysthymic disorder, a skin disability, and tinnitus, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor's report must include a complete rationale for all opinions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

